Exhibit 10.1
ALON USA ENERGY, INC.
AMENDED AND RESTATED
2005 INCENTIVE COMPENSATION PLAN

1



--------------------------------------------------------------------------------



 



ALON USA ENERGY, INC.
AMENDED AND RESTATED
2005 INCENTIVE COMPENSATION PLAN

                SECTION       PAGE        
 
        1.    
Purpose
    3   2.    
Term
    3   3.    
Definitions
    3   4.    
Shares Available Under Plan
    7   5.    
Limitations on Awards
    7   6.    
Stock Options
    8   7.    
Appreciation Rights
    10   8.    
Restricted Shares
    11   9.    
Restricted Stock Units
    12   10.    
Performance Shares and Performance Units
    13   11.    
Senior Executive Plan Bonuses
    14   12.    
Awards to Eligible Directors
    15   13.    
Transferability
    15   14.    
Adjustments
    15   15.    
Fractional Shares
    16   16.    
Withholding Taxes
    16   17.    
Administration of the Plan
    17   18.    
Amendments and Other Matters
    17   19.    
Governing Law
    18  

2



--------------------------------------------------------------------------------



 



ALON USA ENERGY, INC.
AMENDED AND RESTATED
2005 INCENTIVE COMPENSATION PLAN
     Alon USA Energy, Inc., a Delaware corporation (the “Company”), establishes
the Alon USA Energy, Inc. Amended and Restated 2005 Incentive Compensation Plan
(the “Plan”).

1.   Purpose. The Plan amends and restates the Alon USA Energy, Inc. 2005
Incentive Compensation Plan (the “Prior Plan”). The purpose of the Plan is to
recruit and retain highly qualified directors, executive officers and selected
employees, and to provide them incentives to put forth maximum efforts for the
success of the Company’s business, in order to serve the best interests of the
Company and its stockholders.   2.   Term. The Prior Plan was approved by the
Board and the Company’s stockholders on July 6, 2005. The Prior Plan was
re-approved by the Company’s stockholders on May 9, 2006 at the Company’s 2006
annual meeting of the stockholders. The amendments affected by this Plan were
approved by the Board on March 2, 2010 and will become effective, subject to
approval by the stockholders of the Company, on the date of such stockholder
approval. The Plan will expire on the tenth anniversary of the date on which it
is approved by the stockholders of the Company. No further Awards will be made
under the Plan on or after such tenth anniversary. Awards that are outstanding
on the date the Plan terminates will remain in effect according to their terms
and the provisions of the Plan.   3.   Definitions. The following terms, when
used in the Plan with initial capital letters, will have the following meanings:

  (a)   Appreciation Right means a right granted pursuant to Section 7.     (b)
  Award means the award of a Senior Executive Plan Bonus; the grant of
Appreciation Rights, Stock Options, Performance Shares, Performance Units or
Restricted Stock Units; or the grant or sale of Restricted Shares.     (c)  
Board means the Board of Directors of the Company.     (d)   Code means the
Internal Revenue Code of 1986, as in effect from time to time.     (e)  
Committee means:

  (i)   with respect to any matter arising under the Plan that relates to a
Participant who is subject to Section 16 of the Exchange Act, the Incentive
Compensation Plan Committee appointed by the Board, which committee at all times
will consist of two or more members of the Board, all of whom are intended
(A) to meet all applicable independence requirements of the New York Stock
Exchange or the principal national securities exchange or

3



--------------------------------------------------------------------------------



 



      principal market on or in which the Common Stock is traded and (B) to
qualify as “non-employee directors” as defined in Rule 16b-3 and as “outside
directors” as defined in regulations adopted under Section 162(m) of the Code,
as such terms may be amended from time to time, provided, however, that the
failure of a member of the Committee to so qualify will not invalidate any Award
granted to such Participant under the Plan;

  (ii)   with respect to any matter arising under the Plan that relates to any
other Participant, the Compensation Committee of the Board; and     (iii)   to
the extent the administration of the Plan has been assumed by the Board pursuant
to Section 17, the Board.

  (f)   Common Stock means the common stock, par value $.01 per share, of the
Company or any security into which such Common Stock may be changed by reason of
any transaction or event of the type described in Section 14.     (g)   Date of
Grant means the date specified by the Committee on which an Award will become
effective.     (h)   Deferral Period means the period of time during which
Restricted Stock Units are subject to deferral limitations under Section 9.    
(i)   Eligible Director means a member of the Board who is not (i) an employee
of the Company or any Subsidiary or (ii) an officer, director or employee of
(A) Alon Israel Oil Company or any of its affiliates other than the Company or
any Subsidiary; (B) Africa Israel Investments Ltd. or any of its affiliates;
(C) Bielsol Investments (1987) Ltd. or any of its affiliates; or (D) Kibbutz
Movement or any of its affiliates.     (j)   Evidence of Award means an
agreement, certificate, resolution or other type or form of writing or other
evidence approved by the Committee which sets forth the terms and conditions of
an Award. An Evidence of Award may be in any electronic medium, may be limited
to a notation on the books and records of the Company and need not be signed by
a representative of the Company or a Participant.     (k)   Exchange Act means
the Securities Exchange Act of 1934, as amended.     (l)   Grant Price means the
price per share of Common Stock at which an Appreciation Right is granted.    
(m)   Management Objectives means the measurable performance objectives, if any,
established by the Committee for a Performance Period that are to be achieved
with respect to an Award. Management Objectives may be described in terms of
company-wide objectives (i.e., the performance of the Company and all of its
Subsidiaries) or in terms of objectives that are related to the performance of
the individual Participant or of the division, Subsidiary, department, region or

4



--------------------------------------------------------------------------------



 



      function within the Company or a Subsidiary in which the Participant
receiving the Award is employed or on which the Participant’s efforts have the
most influence. The achievement of the Management Objectives established by the
Committee for any Performance Period will be determined without regard to any
change in accounting standards by the Financial Accounting Standards Board or
any successor entity.

     The Management Objectives applicable to any Award to a Participant who is,
or is determined by the Committee to be likely to become, a “covered employee”
within the meaning of Section 162(m) of the Code (or any successor provision)
will be limited to specified levels of, growth in, or performance relative to
peer company performance in, one or more of the following performance measures
(excluding the effect of extraordinary or nonrecurring items unless the
Committee specifically includes any such extraordinary or nonrecurring item at
the time such Award is granted):

  (i)   profitability measures;     (ii)   revenue, sales and same store sales
measures;     (iii)   business unit performance;     (iv)   leverage measures;  
  (v)   stockholder return;     (vi)   expense management;     (vii)   asset and
liability measures;     (viii)   individual performance;     (ix)   supply chain
efficiency;     (x)   customer satisfaction;     (xi)   productivity measures;  
  (xii)   cash flow measures;     (xiii)   return measures; and     (xiv)  
product development and/or performance

     If the Committee determines that, as a result of a change in the business,
operations, corporate structure or capital structure of the Company, or the
manner in which the Company conducts its business, or any other events or
circumstances, the Management Objectives are no longer suitable, the Committee
may in its discretion modify such Management Objectives or the related minimum
acceptable level of

5



--------------------------------------------------------------------------------



 



achievement, in whole or in part, with respect to a Performance Period as the
Committee deems appropriate and equitable.

  (n)   Market Value per Share means, at any date, the closing sale price of the
Common Stock on that date (or, if there are no sales on that date, the last
preceding date on which there was a sale) on the principal national securities
exchange or in the principal market on or in which the Common Stock is traded.  
  (o)   Option Price means the purchase price per share payable on exercise of a
Stock Option.     (p)   Participant means a person who is selected by the
Committee to receive an Award under the Plan and who at that time is an
executive officer or other key employee of the Company or any Subsidiary, or who
at that time is an Eligible Director, provided that an Eligible Director shall
be a Participant only for purposes of Awards of Restricted Shares.     (q)  
Performance Share means a bookkeeping entry that records the equivalent of one
share of Common Stock awarded pursuant to Section 10.     (r)   Performance
Period means, with respect to an Award, a period of time within which the
Management Objectives relating to such Award are to be measured. The Performance
Period for a Senior Executive Plan Bonus will be the fiscal year of the Company,
and, unless otherwise expressly provided in the Plan, the Performance Period for
all other Awards will be established by the Committee at the time of the Award.
    (s)   Performance Unit means a unit equivalent to $1.00 (or such other value
as the Committee determines) granted pursuant to Section 10.     (t)  
Restricted Shares means shares of Common Stock granted or sold pursuant to
Section 8 as to which neither the ownership restrictions nor the restrictions on
transfer have expired.     (u)   Restricted Stock Units means an Award pursuant
to Section 9 of the right to receive shares of Common Stock at the end of a
specified Deferral Period.     (v)   Rule 16b-3 means Rule 16b-3 under
Section 16 of the Exchange Act as amended (or any successor rule to the same
effect), as in effect from time to time.     (w)   Senior Executive Plan Bonus
means an Award of annual incentive compensation made pursuant to and subject to
the conditions set forth in Section 11.     (x)   Senior Officer means for
purposes of Section 5(b), the Chief Executive Officer, President, Chief
Financial Officer, Chief Operating Officer, or any Senior Vice President of the
Company.

6



--------------------------------------------------------------------------------



 



  (y)   Spread means the excess of the Market Value per Share on the date an
Appreciation Right is exercised over (i) the Option Price provided for in the
Stock Option granted in tandem with the Appreciation Right or (ii) if there is
no tandem Stock Option, the Grant Price provided for in the Appreciation Right,
in either case multiplied by the number of shares of Common Stock in respect of
which the Appreciation Right is exercised.     (z)   Stock Option means the
right to purchase shares of Common Stock upon exercise of an option granted
pursuant to Section 6.     (aa)   Subsidiary means (i) any corporation of which
at least 50% of the combined voting power of the then outstanding shares of
Voting Stock is owned directly or indirectly by the Company, (ii) any
partnership of which at least 50% of the profits interest or capital interest is
owned directly or indirectly by the Company and (iii) any other entity of which
at least 50% of the total equity interest is owned directly or indirectly by the
Company.     (bb)   Voting Stock means the securities entitled to vote generally
in the election of directors or persons who serve similar functions.

4.   Shares Available Under Plan. The aggregate number of shares of Common Stock
that may be (i) subject to an Award of Appreciation Rights or Stock Options or
(ii) issued or transferred as Restricted Shares and released from all
restrictions or in payment of Performance Shares, Performance Units, Restricted
Stock Units or Senior Executive Plan Bonuses will not exceed in the aggregate
5,200,000 shares consisting of (A) 2,200,000 shares originally authorized under
the Prior Plan, and (B) an additional 3,000,000 shares. Such shares may be
shares of original issuance or treasury shares or a combination of the
foregoing. The number of shares of Common Stock available under this Section 4
will be subject to adjustment as provided in Section 14 and will be further
adjusted to include shares that relate to Awards that expire or are forfeited.
The number of shares of Common Stock available under this Section 4 will not be
adjusted to include (i) any shares withheld by, or tendered to, the Company in
payment of the Option Price with respect to a Stock Option or in satisfaction of
the taxes required to be withheld in connection with any Award granted under the
Plan or (ii) any shares subject to an Appreciation Right that are not
transferred to a Participant upon exercise of the Appreciation Right.

5.   Limitations on Awards. Awards under the Plan will be subject to the
following limitations:

  (a)   No more than 5,200,000 shares of Common Stock, subject to adjustment as
provided in Section 4, may be subject to an Award of Stock Options that are
intended to qualify as incentive stock options under Section 422 of the Code.  
  (b)   The maximum number of shares of Common Stock that:

  (i)   may be subject to Stock Options or Appreciation Rights granted to a
Participant during any calendar year will not exceed 100,000 shares plus

7



--------------------------------------------------------------------------------



 



      an additional 100,000 shares with respect to Stock Options or Appreciation
Rights granted a Participant who has not previously been employed by the Company
or any Subsidiary and

  (ii)   may be granted to a Participant during any calendar year as Performance
Shares, Restricted Shares or Restricted Stock Units may not exceed 50,000 shares
plus an additional 50,000 shares with respect to Performance Shares, Restricted
Shares or Restricted Stock Units granted a Participant who has not previously
been employed by the Company or any Subsidiary; provided however, that, upon
prior approval of the Board, a Senior Officers of the Company may, in addition
to any other grants to such individual pursuant to the Plan, receive a one-time
grant of up to 500,000 shares with respect to Performance Shares, Restricted
Shares or Restricted Stock Units.

     The limitations set forth in this Section 5(b) will apply without regard to
whether the applicable Award is settled in cash or in shares of Common Stock.

  (c)   The maximum aggregate cash value of payments to any Participant for any
Performance Period pursuant to an award of Performance Units will not exceed $1
million.     (d)   The payment of a Senior Executive Plan Bonus to any
Participant will not exceed $1 million.

6.   Stock Options. The Committee may from time to time authorize grants of
options to any Participant to purchase shares of Common Stock upon such terms
and conditions as it may determine in accordance with this Section 6. Each
Participant who is a key employee of the Company or any Subsidiary will be
eligible to receive a grant of Stock Options that are intended to qualify as
incentive stock options within the meaning of Section 422 of the Code. Each
grant of Stock Options may utilize any or all of the authorizations, and will be
subject to all of the requirements, contained in the following provisions:

  (a)   Each grant will specify the number of shares of Common Stock to which it
relates.     (b)   Each grant will specify the Option Price, which will not be
less than 100% of the Market Value per Share on the Date of Grant.     (c)  
Each grant will specify whether the Option Price will be payable (i) in cash or
by check acceptable to the Company, (ii) by the actual or constructive transfer
to the Company of shares of Common Stock owned by the Participant for at least
six months (or, with the consent of the Committee, for less than six months)
having an aggregate Market Value per Share at the date of exercise equal to the
aggregate Option Price, (iii) with the consent of the Committee, by authorizing
the Company to withhold a number of shares of Common Stock otherwise issuable to
the Participant having an aggregate Market Value per Share

8



--------------------------------------------------------------------------------



 



      on the date of exercise equal to the aggregate Option Price or (iv) by a
combination of such methods of payment; provided, however, that the payment
methods described in clauses (ii) and (iii) will not be available at any time
that the Company is prohibited from purchasing or acquiring such shares of
Common Stock.

  (d)   To the extent permitted by law, any grant may provide for deferred
payment of the Option Price from the proceeds of sale through a bank or broker
of some or all of the shares to which such exercise relates.     (e)  
Successive grants may be made to the same Participant whether or not any Stock
Options or other Awards previously granted to such Participant remain
unexercised or outstanding.     (f)   Each grant will specify the required
period or periods of continuous service by the Participant with the Company or
any Subsidiary that are necessary before the Stock Options or installments
thereof will become exercisable.     (g)   Any grant may specify the Management
Objectives that must be achieved as a condition to the exercise of the Stock
Options.     (h)   Any grant may provide for the earlier exercise of the Stock
Options in the event of a change in control or other similar transaction or
event.     (i)   Stock Options may be (i) options which are intended to qualify
under particular provisions of the Code, (ii) options which are not intended to
so qualify or (iii) combinations of the foregoing.     (j)   On or after the
Date of Grant, the Committee may provide for the payment to the Participant of
dividend equivalents thereon in cash or Common Stock on a current, deferred or
contingent basis.     (k)   The Committee will have the right to substitute
Appreciation Rights for outstanding Options granted to one or more Participants,
provided the terms and the economic benefit of the substituted Appreciation
Rights are at least equivalent to the terms and economic benefit of such
Options, as determined by the Committee in its discretion.     (l)   Any grant
may provide for the effect on the Stock Options or any shares of Common Stock
issued, or other payment made, with respect to the Stock Options of any conduct
of the Participant determined by the Committee to be injurious, detrimental or
prejudicial to any significant interest of the Company or any Subsidiary.    
(m)   Each grant will be evidenced by an Evidence of Award, which may contain
such terms and provisions, consistent with the Plan, as the Committee may
approve, including without limitation provisions relating to the Participant’s

9



--------------------------------------------------------------------------------



 



      termination of employment or other termination of service by reason of
retirement, death, disability or otherwise.

7.   Appreciation Rights. The Committee may also from time to time authorize
grants to any Participant of Appreciation Rights upon such terms and conditions
as it may determine in accordance with this Section 7. Appreciation Rights may
be granted in tandem with Stock Options or separate and apart from a grant of
Stock Options. An Appreciation Right will be a right of the Participant to
receive from the Company upon exercise an amount which will be determined by the
Committee at the Date of Grant and will be expressed as a percentage of the
Spread (not exceeding 100%) at the time of exercise. An Appreciation Right
granted in tandem with a Stock Option may be exercised only by surrender of the
related Stock Option. Each grant of an Appreciation Right may utilize any or all
of the authorizations, and will be subject to all of the requirements, contained
in the following provisions:

  (a)   Each grant will state whether it is made in tandem with Stock Options
and, if not made in tandem with any Stock Options, will specify the number of
shares of Common Stock in respect of which it is made.     (b)   Each grant made
in tandem with Stock Options will specify the Option Price and each grant not
made in tandem with Stock Options will specify the Grant Price, which in either
case will not be less than 100% of the Market Value per Share on the Date of
Grant.     (c)   Any grant may provide that the amount payable on exercise of an
Appreciation Right may be paid (i) in cash, (ii) in shares of Common Stock
having an aggregate Market Value per Share equal to the Spread (or the
designated percentage of the Spread) or (iii) in a combination thereof, as
determined by the Committee in its discretion.     (d)   Any grant may specify
that the amount payable to the Participant on exercise of an Appreciation Right
may not exceed a maximum amount specified by the Committee at the Date of Grant.
    (e)   Successive grants may be made to the same Participant whether or not
any Appreciation Rights or other Awards previously granted to such Participant
remain unexercised or outstanding.     (f)   Each grant will specify the
required period or periods of continuous service by the Participant with the
Company or any Subsidiary that are necessary before the Appreciation Rights or
installments thereof will become exercisable, and will provide that no
Appreciation Rights may be exercised except at a time when the Spread is
positive and, with respect to any grant made in tandem with Stock Options, when
the related Stock Options are also exercisable.     (g)   Any grant may specify
the Management Objectives that must be achieved as a condition to the exercise
of the Appreciation Rights.

10



--------------------------------------------------------------------------------



 



  (h)   Any grant may provide for the earlier exercise of the Appreciation
Rights in the event of a change in control or other similar transaction or
event.     (i)   On or after the Date of Grant, the Committee may provide for
the payment to the Participant of dividend equivalents thereon in cash or Common
Stock on a current, deferred or contingent basis.     (j)   Any grant may
provide for the effect on the Appreciation Rights or any shares of Common Stock
issued, or other payment made, with respect to the Appreciation Rights of any
conduct of the Participant determined by the Committee to be injurious,
detrimental or prejudicial to any significant interest of the Company or any
Subsidiary.     (k)   Each grant will be evidenced by an Evidence of Award,
which may contain such terms and provisions, consistent with the Plan, as the
Committee may approve, including without limitation provisions relating to the
Participant’s termination of employment or other termination of service by
reason of retirement, death, disability or otherwise.

8.   Restricted Shares. The Committee may also from time to time authorize
grants or sales to any Participant of Restricted Shares upon such terms and
conditions as it may determine in accordance with this Section 8. Each grant or
sale will constitute an immediate transfer of the ownership of shares of Common
Stock to the Participant in consideration of the performance of services,
entitling such Participant to voting and other ownership rights, but subject to
the restrictions set forth in this Section 8. Each such grant or sale may
utilize any or all of the authorizations, and will be subject to all of the
requirements, contained in the following provisions:

  (a)   Each grant or sale may be made without additional consideration or in
consideration of a payment by the Participant that is less than the Market Value
per Share at the Date of Grant, except as may otherwise be required by the
Delaware General Corporation Law.     (b)   Each grant or sale may limit the
Participant’s dividend rights during the period in which the shares of
Restricted Shares are subject to any such restrictions.     (c)   Each grant or
sale will provide that the Restricted Shares will be subject, for a period to be
determined by the Committee at the Date of Grant, to one or more restrictions,
including without limitation a restriction that constitutes a “substantial risk
of forfeiture” within the meaning of Section 83 of the Code and the regulations
of the Internal Revenue Service under such section.     (d)   Any grant or sale
may specify the Management Objectives that, if achieved, will result in the
termination or early termination of the restrictions applicable to the shares.

11



--------------------------------------------------------------------------------



 



  (e)   Any grant or sale may provide for the early termination of any such
restrictions in the event of a change in control or other similar transaction or
event.     (f)   Each grant or sale will provide that during the period for
which such restriction or restrictions are to continue, the transferability of
the Restricted Shares will be prohibited or restricted in a manner and to the
extent prescribed by the Committee at the Date of Grant (which restrictions may
include without limitation rights of repurchase or first refusal in favor of the
Company or provisions subjecting the Restricted Shares to continuing
restrictions in the hands of any transferee).     (g)   Any grant or sale may
provide for the effect on the Restricted Shares or any shares of Common Stock
issued free of restrictions, or other payment made, with respect to the
Restricted Shares of any conduct of the Participant determined by the Committee
to be injurious, detrimental or prejudicial to any significant interest of the
Company or any Subsidiary.     (h)   Each grant or sale will be evidenced by an
Evidence of Award, which may contain such terms and provisions, consistent with
the Plan, as the Committee may approve, including without limitation provisions
relating to the Participant’s termination of employment or other termination of
service by reason of retirement, death, disability or otherwise.

9.   Restricted Stock Units. The Committee may also from time to time authorize
grants or sales to any Participant of Restricted Stock Units upon such terms and
conditions as it may determine in accordance with this Section 9. Each grant or
sale will constitute the agreement by the Company to issue or transfer shares of
Common Stock to the Participant in the future in consideration of the
performance of services, subject to the fulfillment during the Deferral Period
of such conditions as the Committee may specify. Each such grant or sale may
utilize any or all of the authorizations, and will be subject to all of the
requirements, contained in the following provisions:

  (a)   Each grant or sale may be made without additional consideration from the
Participant or in consideration of a payment by the Participant that is less
than the Market Value per Share on the Date of Grant, except as may otherwise be
required by the Delaware General Corporation Law.     (b)   Each grant or sale
will provide that the Restricted Stock Units will be subject to a Deferral
Period, which will be fixed by the Committee on the Date of Grant, and any grant
or sale may provide for the earlier termination of such period in the event of a
change in control or other similar transaction or event.     (c)   During the
Deferral Period, the Participant will not have any right to transfer any rights
under the Restricted Stock Units, will not have any rights of ownership in the
Restricted Stock Units and will not have any right to vote the

12



--------------------------------------------------------------------------------



 



      Restricted Stock Units, but the Committee may on or after the Date of
Grant authorize the payment of dividend equivalents on such shares in cash or
Common Stock on a current, deferred or contingent basis.

  (d)   Any grant or sale may provide for the effect on the Restricted Stock
Units or any shares of Common Stock issued free of restrictions, or other
payment made, with respect to the Restricted Stock Units of any conduct of the
Participant determined by the Committee to be injurious, detrimental or
prejudicial to any significant interest of the Company or any Subsidiary.    
(e)   Each grant or sale will be evidenced by an Evidence of Award, which will
contain such terms and provisions as the Committee may determine consistent with
the Plan, including without limitation provisions relating to the Participant’s
termination of employment or other termination of service by reason of
retirement, death, disability or otherwise.

10.   Performance Shares and Performance Units. The Committee may also from time
to time authorize grants to any Participant of Performance Shares and
Performance Units, which will become payable upon achievement of specified
Management Objectives, upon such terms and conditions as it may determine in
accordance with this Section 10. Each such grant may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:

  (a)   Each grant will specify the number of Performance Shares or Performance
Units to which it relates.     (b)   The Performance Period with respect to each
Performance Share and Performance Unit will be determined by the Committee at
the time of grant.     (c)   Each grant will specify the Management Objectives
that, if achieved, will result in the payment of the Performance Shares or
Performance Units.     (d)   Each grant will specify the time and manner of
payment of Performance Shares or Performance Units which have become payable,
which payment may be made in (i) cash, (ii) shares of Common Stock having an
aggregate Market Value per Share equal to the aggregate value of the Performance
Shares or Performance Units which have become payable or (iii) any combination
thereof, as determined by the Committee in its discretion at the time of
payment.     (e)   Any grant of Performance Shares may specify that the amount
payable with respect thereto may not exceed a maximum specified by the Committee
on the Date of Grant. Any grant of Performance Units may specify that the amount
payable, or the number of shares of Common Stock issued, with respect to the
Performance Units may not exceed maximums specified by the Committee on the Date
of Grant.

13



--------------------------------------------------------------------------------



 



  (f)   On or after the Date of Grant, the Committee may provide for the payment
to the Participant of dividend equivalents on Performance Shares in cash or
Common Stock on a current, deferred or contingent basis.     (g)   Any grant may
provide for the effect on the Performance Shares or Performance Units or any
shares of Common Stock issued, or other payment made, with respect to the
Performance Shares or Performance Units of any conduct of the Participant
determined by the Committee to be injurious, detrimental or prejudicial to any
significant interest of the Company or any Subsidiary.     (h)   Each grant will
be evidenced by an Evidence of Award, which will contain such terms and
provisions as the Committee may determine consistent with the Plan, including
without limitation provisions relating to the payment of the Performance Shares
or Performance Units in the event of a change in control or other similar
transaction or event and provisions relating to the Participant’s termination of
employment or other termination of service by reason of retirement, death,
disability or otherwise.

11.   Senior Executive Plan Bonuses. The Committee may from time to time
authorize the payment of annual incentive compensation to a Participant who is,
or is determined by the Committee to be likely to become, a “covered employee”
within the meaning of Section 162(m) of the Code (or any successor provision),
which incentive compensation will become payable upon achievement of specified
Management Objectives. Subject to Section 5(d), Senior Executive Plan Bonuses
will be payable upon such terms and conditions as the Committee may determine in
accordance with the following provisions:

  (a)   No later than 90 days after the first day of the Company’s fiscal year,
the Committee will specify the Management Objectives that, if achieved, will
result in the payment of a Senior Executive Plan Bonus for such year.     (b)  
Following the close of the Company’s fiscal year, the Committee will certify in
writing whether the specified Management Objectives have been achieved. Approved
minutes of a meeting of the Committee at which such certification is made will
be treated as written certification for this purpose. The Committee will also
specify the time and manner of payment of a Senior Executive Plan Bonus which
becomes payable, which payment may be made in (i) cash, (ii) shares of Common
Stock having an aggregate Market Value per Share equal to the aggregate value of
the Senior Executive Plan Bonus which has become payable or (iii) any
combination thereof, as determined by the Committee in its discretion at the
time of payment.     (c)   If a change in control occurs during a Performance
Period, the Senior Executive Plan Bonus payable to each Participant for the
Performance Period will be determined at the highest level of achievement of the
Management Objectives, without regard to actual performance and without
proration for less than a full

14



--------------------------------------------------------------------------------



 



      Performance Period. The Senior Executive Plan Bonus will be paid at such
time following the change in control as the Committee determines in its
discretion, but in no event later than 30 days after the date of an event which
results in a change in control.

  (d)   Each grant may be evidenced by an Evidence of Award, which will contain
such terms and provisions as the Committee may determine consistent with the
Plan, including without limitation provisions relating to the Participant’s
termination of employment by reason of retirement, death, disability or
otherwise.

12.   Awards to Eligible Directors.

  (a)   Effective upon the consummation of the Company’s initial public
offering, each Eligible Director will be granted Restricted Shares having an
aggregate Market Value per Share equal to $25,000 on the Date of Grant.     (b)
  Following the Company’s initial public offering, on the date of an Eligible
Director’s first election to the Board, if such date is not also the date of an
annual meeting of the stockholders of the Company, and immediately after each
annual meeting of the stockholders of the Company, each Eligible Director will
be granted Restricted Shares having an aggregate Market Value per Share equal to
$25,000 on the Date of Grant.     (c)   Each grant of Restricted Shares to an
Eligible Director will vest in three equal installments on the first, second and
third anniversaries of the Date of Grant and may not be sold or otherwise
transferred (other than by will or the laws of descent and distribution) prior
to such vesting date. If, prior to a vesting date, an Eligible Director
voluntarily resigns or is removed from the Board, the Eligible Director’s
unvested Restricted Shares will be forfeited and cancelled. In the event of an
Eligible Director’s retirement from the Board, death or disability prior to a
vesting date, all unvested Restricted Shares will become fully vested.

13.   Transferability. No Award may be sold, pledged, assigned or transferred in
any manner other than by will or the laws of descent and distribution, pursuant
to a qualified domestic relations order or, with the consent of the Committee,
by gifts to family members of the Participant, including to trusts in which
family members of the Participant own more than 50% of the beneficial interests,
to foundations in which family members of the Participant or the Participant
controls the management of assets and to other entities in which more than 50%
of the voting interests are owned by family members of the Participant or the
Participant. No Stock Option or Appreciation Right granted to a Participant will
be exercisable during the Participant’s lifetime by any person other than the
Participant or the Participant’s guardian or legal representative or any
permitted transferee.

14.   Adjustments.

  (a)   The Committee may make or provide for such adjustments in (i) the
maximum number of shares of Common Stock specified in Sections 4 and 5,

15



--------------------------------------------------------------------------------



 



      (ii) the number of shares of Common Stock covered by outstanding Stock
Options, Appreciation Rights, Performance Shares and Restricted Stock Units
granted under the Plan, (iii) the Option Price or Grant Price applicable to any
Stock Options and Appreciation Rights, and (iv) the kind of shares covered by
any such Awards (including shares of another issuer), as the Committee in its
discretion, exercised in good faith, may determine is equitably required to
prevent dilution or enlargement of the rights of Participants that otherwise
would result from (x) any stock dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Company, or
(y) any merger, consolidation, spin-off, split-off, spin-out, split-up,
reorganization, partial or complete liquidation or other distribution of assets,
issuance of rights or warrants to purchase securities, or (z) any other
corporate transaction or event having an effect similar to any of the foregoing.
In the event of any such transaction or event, the Committee, in its discretion,
may provide in substitution for any or all outstanding Awards such alternative
consideration as it, in good faith, may determine to be equitable in the
circumstances and may require in connection with such substitution the surrender
of all Awards so replaced. Moreover, the Committee may on or after the Date of
Grant provide in the Evidence of Award under the Plan that the holder of the
Award may elect to receive an equivalent award in respect of securities of the
surviving entity of any merger, consolidation or other transaction or event
having a similar effect, or the Committee may provide that the holder will
automatically be entitled to receive such an equivalent award.     (b)   The
Committee may accelerate the payment of, or vesting with respect to, any Award
under the Plan upon the occurrence of a transaction or event described in this
Section 14; provided, however, that in the case of any Award that constitutes a
deferral of compensation within the meaning of Section 409A of the Code, the
Committee will not accelerate the payment of the Award unless it determines in
good faith that such transaction or event satisfies the requirements of a change
in control event under guidance issued by the Secretary of the Treasury under
Section 409A.

15.   Fractional Shares. the Company will not be required to issue any
fractional share of Common Stock pursuant to the Plan. The Committee may provide
for the elimination of fractions or for the settlement of fractions in cash.

16.   Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any payment made or
benefit realized by a Participant or other person under the Plan, and the
amounts available to the Company for such withholding are insufficient, it will
be a condition to the receipt of such payment or the realization of such benefit
that the Participant or such other person make arrangements satisfactory to the
Company for payment of the balance of such taxes required to be withheld. In
addition, if permitted by the Committee, the Participant or such other person
may elect to have any withholding obligation of the Company satisfied with
shares of Common Stock that would otherwise be transferred to the Participant or
such other person in payment of the Participant’s Award.

16



--------------------------------------------------------------------------------



 



    However, without the consent of the Committee, shares of Common Stock will
not be withheld in excess of the minimum number of shares required to satisfy
the Company’s withholding obligation.

17.   Administration of the Plan.

  (a)   Unless the administration of the Plan has been expressly assumed by the
Board pursuant to a resolution of the Board, the Plan will be administered by
the Committee. A majority of the Committee will constitute a quorum, and the
action of the members of the Committee present at any meeting at which a quorum
is present, or acts unanimously approved in writing, will be the acts of the
Committee.     (b)   The Committee has the full authority and discretion to
administer the Plan and to take any action that is necessary or advisable in
connection with the administration of the Plan, including without limitation the
authority and discretion to interpret and construe any provision of the Plan or
of any agreement, notification or document evidencing an Award. The
interpretation and construction by the Committee of any such provision and any
determination by the Committee pursuant to any provision of the Plan or of any
such agreement, notification or document will be final and conclusive. No member
of the Committee will be liable for any such action or determination made in
good faith.     (c)   It is the Company’s intention that any Award granted under
the Plan that constitutes a deferral of compensation within the meaning of
Section 409A of the Code and the guidance issued by the Secretary of the
Treasury under Section 409A satisfy the requirements of Section 409A. In
granting such an Award, the Committee will use its best efforts to exercise its
authority under the Plan with respect to the terms of such Award in a manner
that the Committee determines in good faith will cause the Award to comply with
Section 409A and thereby avoid the imposition of penalty taxes and interest upon
the Participant receiving the Award.     (d)   If the administration of the Plan
is assumed by the Board pursuant to Section 17(a), the Board will have the same
authority, power, duties, responsibilities and discretion given to the Committee
under the terms of the Plan.

18.   Amendments and Other Matters.

  (a)   The Plan may be amended from time to time by the Committee or the Board
but may not be amended without further approval by the stockholders of the
Company if such amendment would result in the Plan no longer satisfying any
applicable requirements of the New York Stock Exchange (or the principal
national securities exchange on which the Common Stock is traded), Rule 16b-3 or
Section 162(m) of the Code.     (b)   Neither the Committee nor the Board will
authorize the amendment of any outstanding Stock Option to reduce the Option
Price without the further approval

17



--------------------------------------------------------------------------------



 



      of the stockholders of the Company. Furthermore, no Stock Option will be
cancelled and replaced with Stock Options having a lower Option Price without
further approval of the stockholders of the Company. The provisions of this
Section 18(b) are intended to prohibit the repricing of “underwater” Stock
Options and will not be construed to prohibit the adjustments provided for in
Section 14.

  (c)   The Plan may be terminated at any time by action of the Board. The
termination of the Plan will not adversely affect the terms of any outstanding
Award.     (d)   The Plan does not confer upon any Participant any right with
respect to continuance of employment or other service with the Company or any
Subsidiary, nor will it interfere in any way with any right the Company or any
Subsidiary would otherwise have to terminate such Participant’s employment or
other service at any time.     (e)   If the Committee determines, with the
advice of legal counsel, that any provision of the Plan would prevent the
payment of any Award intended to qualify as performance-based compensation
within the meaning of Section 162(m) of the Code from so qualifying, such Plan
provision will be invalid and cease to have any effect without affecting the
validity or effectiveness of any other provision of the Plan.

19.   Governing Law. The Plan, all Awards and all actions taken under the Plan
and the Awards will be governed in all respects in accordance with the laws of
the State of Delaware, including without limitation, the Delaware statute of
limitations, but without giving effect to the principles of conflicts of laws of
such State.

18